   Case 1:18-cv-01568-TDC Document 45 Filed 01/16/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 THE NATIONAL FEDERATION OF                  )
 THE BLIND, et al.                           )
                                             )
        Plaintiffs,                          )
                                             )   Civil Action No. 18-01568 (TDC)
                v.                           )
                                             )
 UNITED STATES DEPARTMENT OF                 )
 EDUCA TION, et al.                          )
                                             )
        Defendants.                          )


                                         ORDER

       HAVING READ AND CONSIDERED Defendants' Unopposed Motion for

Extension of Time to File Defendants' Motion to Dismiss In Light Of Lapse In

Appropriations, it is, this ~      day of ~.,                      2019, ORDERED that

absent further Order of this Court, Defendants shall file a Motion to Dismiss on or before

February 7, 2019.




                                             THEODORE D. CHUA
                                             United States District Ju
